Case 3:20-cv-00337-TAD-KLH Document 11 Filed 05/27/20 Page 1 of 2 PageID #: 64



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

ALLEN MAYS                                                CIVIL ACTION NO. 20-0337

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

LEWIS JONES, ET AL.                                       MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation [Doc. No. 10] of the Magistrate Judge having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Allen Mays’s claims

against Deputy Penuell are STAYED under the following conditions:

       a. If Plaintiff intends to proceed with his claims, he must, within thirty (30) days
       of the date the criminal proceedings against him have concluded, file a motion to
       lift the stay;

       b. If the stay is lifted and the Court finds Plaintiff’s claims would impugn the
       validity of his conviction, the action will be dismissed under Heck; if no such
       finding is made, the action will proceed, absent some other bar to suit;

       c. In light of the stay, Plaintiff should not file any more documents in this action
       until the state court proceedings conclude; and

       d. Defendant shall not be required to answer during the stay, and Plaintiff may not
       seek a default judgment or conduct any discovery.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims

against District Attorney John F. K. Belton and Assistant District Attorney Lewis Jones are

DISMISSED as frivolous, for failing to state claims on which relief may be granted, and for

seeking monetary relief from defendants immune from such relief.
Case 3:20-cv-00337-TAD-KLH Document 11 Filed 05/27/20 Page 2 of 2 PageID #: 65



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s request

for dismissal of his charges is DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to

pursue habeas corpus relief after he exhausts all available state court remedies.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

remaining claims are DISMISSED as frivolous and for failing to state claims on which relief

may be granted.

       MONROE, LOUISIANA, this 27th day of May, 2020.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
